Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3.	Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10402416 . Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 10 recites limitations that are essentially anticipated by claim 1 of U.S. 10402416  except that Claim 1 of U.S. 10402416  recites a broader “registering, in the first database, information indicating whether or not the new electrical device provides the operation history information to the extracted service provider” while Claim 10 recites “registering in the first database, the second identifier identifying a user who does not permit the new device to provide the operation history information to the extracted service provider”.  
On the other hand, U.S. Patent Application 2004/0143661 by Higashi et. al.  discloses “registering in the first database, the second identifier identifying a user who does not permit the new device to provide the operation history information to the extracted service provider”[ registering, in the first database (fig. 3), the second identifier (fig. 3 301) identifying a user (0102, a user) who does not permit the new device (0102, terminal) to provide the operation does not permit the service provider to collect the first content history logs in detail; 0102 does not permit his service provider to collect content history logs)to the extracted service provider(0102, service provider)] Both U.S. Patent 10402416 and U.S. Patent Application Publication 20040143661 are within applicant’s same field of endeavor, as they are all directed towards collecting information from devices.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided discloses “registering in the first database, the second identifier identifying a user who does not permit the new device to provide the operation history information to the extracted service provider” to U.S. 10402416 for the purpose of providing a privacy policy for a user to permit a service provider to use part or all of his or her content history logs or not and for realizing history logs according to user’s intention on privacy.  This is further broadly claimed by U.S. 10402416, “as information indicating whether or not the new electrical device provides the operation history information”.

Claims 11-17 are anticipated by claims 2-8 of U.S. 10402416.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 recites the limitation "the number of users" in claim 14 line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167